Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is made as of
August 28, 2015 (the “Effective Date”) by and among INTREPID POTASH, INC. (the
“Borrower”), each of the Lenders party to the Credit Agreement (defined below)
and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”), under that certain Credit Agreement, dated as of
August 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, and the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to make certain modifications to the Credit Agreement; and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent hereby agree as follows.

 

ARTICLE I - AMENDMENTS

 

Effective as of the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article III below, the Credit Agreement is
hereby amended as follows:

 

1.1                               The following new defined term is inserted
alphabetically into Section 1.01 of the Credit Agreement:

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

1.2                               The definition of “Facility Termination Date”
set forth in Section 1.01 of the Credit Agreement is hereby amended in its
entirety as follows:

 

“Facility Termination Date” means August 28, 2020, any later date as may be
specified as the Facility Termination Date in accordance with Section 2.23, or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated, in each case pursuant to the terms hereof.

 

--------------------------------------------------------------------------------


 

1.3                               The definition of “Alternate Base Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended in its entirety
as follows:

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) zero percent (0.0%), (ii) the Prime Rate for such day,
(iii) the sum of the Federal Funds Effective Rate for such day plus 0.50% per
annum and (iv) the Eurodollar Rate (without giving effect to the Applicable
Margin) for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.25%, provided that,
for the avoidance of doubt, the Eurodollar Rate for any day shall be based on
the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.

 

1.4                               The definition of “Co-Documentation Agent” set
forth in Section 1.01 of the Credit Agreement is hereby amended in its entirety
as follows:

 

“Co-Documentation Agent” means each of Bank of Montreal and Bank of America,
N.A., in their respective capacities as documentation agents for the credit
facility evidenced by this Agreement.

 

1.5                               The definition of “Daily Eurodollar Base Rate”
set forth in Section 1.01 of the Credit Agreement is hereby amended in its
entirety as follows:

 

“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on a Business Day, provided that, if
Reuters Screen LIBOR01 (or any successor or substitute page) is not available to
the Administrative Agent for any reason, the applicable Daily Eurodollar Base
Rate for one month shall instead be the applicable interest settlement rate for
deposits in Dollars administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for one month as
reported by any other generally recognized, publicly available financial
information service selected by the Administrative Agent as of 11:00
a.m. (London time) on a Business Day, provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available to the
Administrative Agent, the applicable Daily Eurodollar Base Rate for one month
shall instead be the rate

 

2

--------------------------------------------------------------------------------


 

determined by the Administrative Agent to be the rate at which U.S. Bank or one
of its Affiliate banks offers to place deposits in Dollars with first-class
banks in the interbank market at approximately 11:00 a.m. (London time) on a
Business Day in the approximate amount of the relevant Swing Line Loan and
having a maturity equal to one month.  For purposes of determining any interest
rate hereunder or under any other Loan Document which is based on the Daily
Eurodollar Base Rate, such interest rate shall change as and when the Daily
Eurodollar Base Rate shall change.

 

1.6                               The definition of “Eurodollar Base Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended in its entirety
as follows:

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized, publicly available financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which U.S. Bank or one of its
Affiliate banks offers to place deposits in Dollars with first-class banks in
the interbank market at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant Eurodollar Loan and having a maturity equal to such Interest
Period.

 

3

--------------------------------------------------------------------------------


 

1.7                               The definition of “Excluded Taxes” set forth
in Section 1.01 of the Credit Agreement is hereby amended by (x) deleting the
word “or” immediately preceding clause (iii) and inserting a comma in place
thereof and (y) inserting the following new clause (iv) immediately after clause
(iii):

 

or (iv) any U.S. federal withholding Taxes imposed under FATCA.

 

1.8                               Section 3.2 of the Credit Agreement is hereby
amended by inserting the words “or liquidity” immediately after the phrase “If a
Lender or the LC issuer determines the amount of capital”.

 

1.9                               Section 3.5 of the Credit Agreement is hereby
amended by (x) inserting “, W-8BEN-E” immediately after the phrase “deliver to
the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN” in clause (d) and (y) inserting the following new
clauses (h) and (i) immediately after clause (g):

 

(h)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.5(h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(i)                                     For purposes of determining withholding
taxes imposed under FATCA, from and after August 28, 2015, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

1.10                        Schedule I of the Credit Agreement is hereby amended
and restated in its entirety pursuant to Exhibit A attached hereto.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants as follows:

 

2.1                               This Amendment and the Credit Agreement, as
amended hereby, constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally.

 

2.2                               As of the date hereof and after giving effect
to the terms of this Amendment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of the
Borrower set forth in the Credit Agreement, as amended hereby, are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the date hereof and (y) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of the date hereof,
except in each case to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

 

ARTICLE III- CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to:

 

1.              The Administrative Agent’s receipt of counterparts of (i) this
Amendment duly executed by the Borrower, the Administrative Agent and the
Lenders and (ii) a Consent and Reaffirmation in the form of Annex A hereto duly
executed by each Guarantor.

 

2.              A Certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (i) that there have been no changes in the charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, or certifying that the charter documents of such Loan
Party delivered to the Administrative Agent on August 3, 2011 were true,
accurate and complete on such date and remain in effect on the Effective Date
without amendment, restatement, supplement or other modification from the copies
of such documents delivered on August 3, 2011, (ii) the Operating Agreement or
other organizational document, as attached thereto, of such Loan Party as in
effect on the date of such certification, or certifying that the organizational
documents of such Loan Party delivered to the Administrative Agent on August 3,
2011 were true, accurate and complete on such date and remain in effect on the
Effective Date without amendment, restatement, supplement or other modification
from the copies of such documents delivered on August 3, 2011, (iii) resolutions
of the Board of Directors or other governing body of such Loan Party authorizing
the execution, delivery and performance of each Loan Document to which it is a
party, (iv) the Good Standing Certificate (or analogous documentation if
applicable) for such Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and (v) the names and true signatures
of the

 

5

--------------------------------------------------------------------------------


 

incumbent officers of each Loan Party authorized to sign the Loan Documents to
which it is a party, and (in the case of the Borrower) authorized to request an
Advance or the issuance of a Facility LC under the Credit Agreement or a
certification that the incumbency and specimen signatures delivered to the
Administrative Agent on August 3, 2011 have not changed.

 

3.              Opinion of Bryan Cave LLP, counsel for the Loan Parties.

 

4.              Payment of all fees and expenses then due and payable by the
Borrower pursuant to Section 4.1 below to the extent invoiced or pursuant to
that certain Amendment No. 2 Fee Letter between the Borrower and the
Administrative Agent.

 

ARTICLE IV- GENERAL

 

4.1                               Expenses.  The Borrower agrees to reimburse
the Administrative Agent upon demand for all reasonable and documented third
party out-of-pocket expenses paid or incurred by the Administrative Agent,
including, without limitation, reasonable fees, charges and disbursements of
outside counsel to the Administrative Agent, in connection with preparation,
negotiation and execution of this Amendment and any other document required to
be furnished herewith.

 

4.2                               Counterparts.  This Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging methods
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

4.3                               Severability.  Any provision in this Amendment
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.

 

4.4                               Governing Law.  This Amendment shall be
construed in accordance with the internal laws (without regard to the conflict
of law provisions) of the State of Colorado, but giving effect to federal laws
applicable to national banks.

 

4.5                               Successors; Enforceability.  The terms and
provisions of this Amendment shall be binding upon the Borrower, the
Administrative Agent and the Lenders and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Administrative
Agent and the Lenders and the successors and assigns of the Administrative Agent
and the Lenders.

 

4.6                               Reference to and Effect on the Credit
Agreement.

 

a.                                      Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or

 

6

--------------------------------------------------------------------------------


 

words of like import shall mean and be a reference to the Credit Agreement, as
amended and modified hereby.

 

b.                                      Except as specifically amended above,
the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith (including, without
limitation, all of the Loan Documents) shall remain in full force and effect and
are hereby ratified and confirmed.

 

c.                                       The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

 

4.7                               Headings.  Section headings in this Amendment
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Amendment.

 

(signature pages follow)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name: Brian D. Frantz

 

Title: Senior Vice President and

 

Chief Accounting Officer

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ Brad Johann

 

Name: Brad Johann

 

Title: Vice President

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NA., as a Lender

 

 

 

 

 

By:

/s/ Jason Powers

 

Name: Jason Powers

 

Title: Vice President

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Lindsay Giometti

 

Name: Lindsay Giometti

 

Title: Vice President

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Martha Carpenter Smith

 

Name: Martha Carpenter Smith

 

Title: SVP

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK, as a Lender

 

 

 

 

 

By:

/s/ Bruce B Fortner

 

Name: Bruce B Fortner

 

Title: Vice President

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED FCS PCA

 

D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender

 

 

 

 

 

By:

/s/ Jeremy Voigts

 

Name: Jeremy Voigts

 

Title: Vice President

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

Stanley J. Adelstein

 

Name: Stanley J. Adelstein

 

Title: Vice President

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Laura Woodward

 

Name: Laura Woodward

 

Title: Officer

 

Signature Page to

Amendment No. 2 to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE I
Commitments

 

Bank:

 

Commitment:

 

Percentage:

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and as a Joint Lead
Arranger

 

$

55,000,000

 

22.000000000000

%

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Joint Lead Arranger and as
Syndication Agent

 

$

55,000,000

 

22.000000000000

%

BANK OF MONTREAL, as a Co-Documentation Agent

 

$

32,500,000

 

13.000000000000

%

BANK OF AMERICA, N.A. , as a Co-Documentation Agent

 

$

32,500,000

 

13.000000000000

%

AGFIRST FARM CREDIT BANK

 

$

27,500,000

 

11.000000000000

%

UNITED FCS, PCA DBA FCS COMMERCIAL FINANCE GROUP

 

$

20,000,000

 

8.000000000000

%

BANK OF THE WEST

 

$

17,500,000

 

7.000000000000

%

JPMORGAN CHASE BANK, N.A.

 

$

10,000,000

 

4.000000000000

%

TOTAL COMMITMENTS

 

$

250,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Annex A

 

FORM OF CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to Credit Agreement (the “Amendment”)  dated as of August 28,
2015 by and among INTREPID POTASH, INC. (the “Borrower”), each of the Lenders
party to the Credit Agreement (defined below) and U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”), under that certain Credit Agreement, dated as of August 3, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, and the
Administrative Agent.  Capitalized terms used in this Consent and Reaffirmation
and not defined herein shall have the meanings given to them in the Credit
Agreement.  Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Guaranty and any other
Loan Document executed by it and acknowledges and agrees that such Guaranty and
each and every such Loan Document executed by the undersigned in connection with
the Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.  All references to the Credit Agreement contained in the
above referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated: August 28, 2015

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date first above written.

 

 

 

INTREPID POTASH – MOAB, LLC

 

 

 

By:  INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

 

 

Name: Brian D. Frantz

 

Title:  Senior Vice President and

 

Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH – WENDOVER, LLC

 

 

 

By:  INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

 

 

Name: Brian D. Frantz

 

Title:  Senior Vice President and

 

Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH – NEW MEXICO, LLC

 

 

 

By:  INTREPID POTASH, INC., its Manager

 

 

 

 

 

By:

 

 

Name: Brian D. Frantz

 

Title:  Senior Vice President and

 

Chief Accounting Officer

 

--------------------------------------------------------------------------------